Citation Nr: 1640117	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  12-19 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for facet syndrome at L4 and L5-S1, rated 10 percent prior February 6, 2009, 20 percent from February 6, 2009 through August 21, 2013, and 40 percent from August 22, 2013.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Rose Stewart, Attorney


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1981 and from May 1982 to May 2001.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Columbia, South Carolina, now has jurisdiction over this case.     

The July 2009 rating decision granted an increased rating for facet syndrome at L4 and L5-S1, from 10 percent to 20 percent, effective February 6, 2009.  During the pendency of the appeal, a February 2016 rating decision assigned a 40 percent disability rating effective August 22, 2013.  A claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, thus a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for facet syndrome, the issue remains in appellate status.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to a TDIU has been raised the Veteran in his July 2012 VA Form 9, and by the record in the August 2013 report of VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating appeal for facet syndrome of the lumbosacral spine, pursuant to Rice.  In view of the foregoing, the TDIU issue will be considered by the Board in the Remand below.

In his July 2012 VA Form 9, the Veteran requested a Travel Board hearing before a Veterans Law Judge at a local VA office.  See 38 C.F.R. § 20.700 (2015).  A videoconference hearing was scheduled for June 20, 2016, but a review of the record indicates that correspondence sent in May 2016 to notify the Veteran of the date and location of the hearing was returned as undeliverable by the United States Postal Service.  Although another videoconference hearing was scheduled for September 7, 2016, correspondence sent in July 2016 to notify the Veteran of the date and location of this hearing was also returned as undeliverable.  The Veteran failed to appear for the videoconference hearing on September 7, 2016.  However, it appears that the Veteran was not properly notified of this hearing, as the notification was sent to a wrong address and returned to the RO as undeliverable in August 2016.     
Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required in this case in order to send legally adequate notice to the Veteran's correct address and to schedule him for a hearing so that he may provide evidence in support of his claim.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).  On remand, the RO should also ascertain whether the Veteran desires a Travel Board hearing, as requested in his July 2012 VA Form 9, or a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notification letter concerning his claim of entitlement to a TDIU that complies with the notification requirements of 38 U.S.C.A. § 5103 (a) (West 2014), 38 C.F.R. § 3.159 (b) (2015).  In specific, this letter must set forth the criteria for establishing entitlement to a TDIU and include information on the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how VA determines disability evaluations and effective dates.  A copy of such notice should also be provided to the Veteran's representative.

2.  Provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with a copy to the Veteran's representative.  See M21-1MR, IV.ii.2.F.25.i.

3.  Thereafter, evaluate any evidence received and determine whether any additional development is necessary, such as obtaining a VA examination in conjunction with the Veteran's TDIU claim.

4.  Adjudicate the claim of entitlement to a TDIU.  If any determination is unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

5.  Ascertain the Veteran's correct address and his desire for a Travel Board or videoconference hearing.  Then, schedule him for the requested hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700 and 20.704 (2015), and ensure that notice of the hearing is sent to the Veteran's current address.  This notice letter must be documented in the claims file.

6.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise does not report for the hearing, the case should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






